Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claims 1, 12, and 20 are amended. No claims were cancelled. 

Response to Arguments
Applicant's amendments and arguments with regards to the rejection under 35 USC § 101, filed December 1, 2022, have been fully considered and are persuasive. 
Applicant’s arguments with regards to the rejection under 35 USC § 103, filed December 1, 2022, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 12-13, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0290978 to Devecka in view of U.S. Patent Application Publication No. 2017/0300935 to Herbst et al. and U.S. Patent Application Publication No. 2018/0096074 to Gueye. 

determining that a user of a computer-implemented social networking system is a participant in a dating service of the social networking system (paragraph [0009], “A system and method are presented for enabling a user to create a customizable icon-based singles, singles friendships and dating, herein referred to as a “dating” profile representing the user's personal information, professional information, physical attributes, personality traits, interests, and/or activities and utilize the icon-based dating profile to identify and connect with other potentially single or romantically-compatible users in a dating network environment.”); 
identifying a set of interest-based communities facilitated by the social networking system (paragraph [0009], “In an embodiment, the format and content of an icon-based dating profile may be generated and customized based on one or more genres of the dating network selected by a user. Exemplary dating network genres, according to embodiments of the present invention, including but are not limited to singles communities sorted by a demographic such as “Over 50”, or “Professionals” or a certain religious affiliation, an established singles activities network, established dating network, and/or established dating community genre; an icon-based singles activities and/or dating environment genre; an icon-based dating-focused travel and leisure services genre, etc.”), wherein each interest-based community included in the set of interest-based communities comprises: 
the user as a member of the interest-based community (paragraph [0009], “Exemplary dating network genres, according to embodiments of the present invention, including but are not limited to singles communities sorted by a demographic such as “Over 50”, or “Professionals” or a certain religious affiliation, an established singles activities network, established dating network, and/or established dating community genre; an icon-
an activated community-based dating feature that facilitates dating connections between members of the interest-based community (paragraph [0140], “In an embodiment, the dating network icon system may provide a searching tool 1004 which allows a user to indicate the one or more dating icons to be used to identify an existing dating-related clique or create a new dating clique.”; paragraph [0141], “In an embodiment, the user may elect to form a platonic or a ‘just friends’ singles clique that is not specifically tailored to identifying a dating or romantic connection. For example, the user may specify this setting by interacting with the “Just Friends Co-Ed” button or link 1006, shown in FIG. 10.”); 
selecting a set of additional participants in the dating service, wherein each additional participant included in the set of additional participants is an additional member of at least one interest-based community included in the set of interest-based communities (paragraph [0011], “In one or more embodiments of the present invention, the dating network icon system provides additional customized and auto-generated compatibility results or user-to-user matching based on icon compatibility, a location-based parameter or preference (e.g., an identified “zone” or geographic proximity relative to a selected location), and/or other matching criteria.”; paragraph [0013], “According to embodiments of the present invention, multiple icons having one or more common single's-centric: user, friend, and dating candidate attributes may be maintained and grouped into one or more icon categories. Exemplary icon categories include, but are not limited to, a dating trait category, a dating experience category, a community interest category, a favorite dating activities category, an activities category, single friends activities, an events category, a favorite dating groups category, a favorite dating location category, an entertainment category, a lifestyle category, an 
presenting, within the dating interface of the social networking system, dating information associated with at least a portion of the set of additional participants (Figs. 14, 16 and 17, paragraph [0012], “In an embodiment, the dating network icon system provides multiple users with a graphical user interface (or GUI) including a series of icons from which to select in generating an icon-based dating profile. An icon may include, but is not limited to, an image, a picture, a video, or other visual indicator representing a dating profile element. As used herein, a dating profile element is intended to include any personality trait of the user, group, singles friend, or romantic candidate (e.g., dating-related trait), interest, hobby, skill, ambition, preference, taste, award, attribute, statistic, certification, education, experience, biographical data, goal, personal characteristic, dating-related characteristic, etc. that may be selected by a user for inclusion in the user's dating profile including icons for posted preferences and requirements.”):
presenting a graphical representation of the set of interest-based communities (Fig. 13; paragraph 0162], “As shown in FIG. 13, the search result listing may be sorted or ranked by one or more criteria 1312 (e.g., by category, distance, skill indicator, passion indicator, compatibility, goals, etc.). In the exemplary search results listing, a number of different data points and information may be displayed to the searcher, including, for example, a compatibility score 1314 associated with the dating profiles identified in the search results, one or more goals associated with the icon activity and user 1316, a passion or skill level indicator 1318, and a geographic distance between a location associated with the dating profiles identified in the search results.”; Fig. 16, element 1612, paragraph [0175], “As shown in FIG. 16, the exemplary invitation 1602 may include various event/invitation related information including, but not limited to, a name of the event 1604, time of the event, and location of the event, a map identifying the event location 1606, a conversation or chat associated 
for at least one additional participant included in the set of additional participants, presenting a graphical representation of the additional participant in visual association with a graphical representation of at least one interest-based community included in the set of interest-based communities (Fig. 14, paragraph [0164], “The portion of an exemplary interface on the top of FIG. 14 illustrates exemplary search results presented and sorted by the dating network icon system in a preferences-centric view 1402. As shown, each dating profile 1404 may include a secondary indicator (e.g., the compatibility bar 1407 reflecting a level of compatibility) and a corresponding scrollable listing of his or her preferences and requirements 1406 identified and displayed to the searcher to enable the search to identify a user having the desired skill set, expertise, education, and/or local singles groups 1407.”; Fig. 16, element 1610, paragraph [0175], “As shown in FIG. 16, the exemplary invitation 1602 may include various event/invitation related information including, but not limited to, a name of the event 1604, time of the event, and location of the event, a map identifying the event location 1606, a conversation or chat associated with the event 1608, an indication of the participants in the event 1610, one or more icons representing the type or nature of the event 1612 (e.g., the tennis icon and the brunch icon), an actionable link to invite one or more other users to the event 1614 or RSVP to the invitation 1616, and a privacy setting associated with the event 1618 (e.g., the indication that this is a “Private Event”).”). 
While Devecka teaches that a user may transition between groups related to dating or platonic interest groups, Devecka fails to explicitly teach the set of additional participants excludes 
the set of additional participants excludes members of the interest-based communities who are not participants in the dating service (paragraph [0097], “If a user opts to be a dater, that instructs the system to find potential matches for the dater, and to make the user searchable. If a user opts to be a non-dater, that instructs the system that the user will only be a rater, and to not show the user's profile as a potential match to daters.”; paragraph [0124], “If a former dater opts to be a non-dater, the Server Program 621 may also take other appropriate steps such as removing or flagging entries in the Server Memory Matches database 609 for which the user was one of the Matched parties, so that the user does not appear as a dater on the application and is excluded from romantic activities on the application.”); and 
transitioning from presenting a social networking interface of the social networking system to presenting a dating interface of the social networking system (paragraph [0094], “For example, the Client Program 521 may utilize an external social network site 570 to verify that the user's information is authentic.”; paragraph [0107], “The client side may also optionally be connected via the internet 560 to one or more external Social Graphs or Social Databases 570 (such as one belonging to an existing social networking site), or to External sites with Product Services, Directories, etc.”; paragraph [0110], “The server side may also optionally be connected via the internet 660 to one or more external Social Graphs or Social Databases 670 (such as one belonging to an existing social networking site), or to external sites with product services, directories, etc.”).
This part of Herbst et al. is applicable to the system of Devecka as they both share characteristics and capabilities, namely, they are directed to social media matching services. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 



While both Devecka and Herbst et al. both teach sharing interest information about the members (Devecka, paragraph [0009], “A system and method are presented for enabling a user to create a customizable icon-based singles, singles friendships and dating, herein referred to as a “dating” profile representing the user's personal information, professional information, physical attributes, personality traits, interests, and/or activities and utilize the icon-based dating profile to identify and connect with other potentially single or romantically-compatible users in a dating network environment.”). Devecka in view of Herbst et al.fails to explicitly teach or suggest presenting a graphical representation of the set of interest-based communities in a dating interface.  However, Gueye teaches:
presenting, within the dating interface of the social networking system, dating information associated with at least a portion of the set of additional participants (paragraph [0007], “According to some embodiments, a computer implemented method of facilitating social networking is provided. The computer implemented method may include presenting each of a plurality of events and a plurality of dates to a user. Further, each of the plurality of events and the plurality of dates may be identified based on at least one personal characteristic of the user. Furthermore, the 
presenting a graphical representation of the set of interest-based communities (paragraph [0175], “The “User's Profile System” is a collection of information and patterns relevant to classifying and categorizing the User into certain groups of interest, likes, personality traits, and spending gauge.”); and 
for at least one additional participant included in the set of additional participants, presenting a graphical representation of the additional participant in visual association with a graphical representation of at least one interest-based community included in the set of interest-based communities (paragraph [0056], “In some embodiments, the method may further include: generating an aggregated date-interest indicator for the date based on aggregating date-interest indicators associated with the date received from a plurality of users; and presenting the aggregated date-interest indicator associated with the date to the user. For example, as illustrated in FIG. 14, the aggregated date indicator for the date may be graphically rendered, using for example, concentric circular segments with peripheral lengths corresponding to a quantity of associated interest indicator. For instance, as shown, 85% of users provided approval, 13% of users provided disapproval and 2% of users provided a possibility of dating the date.”).
This part of Gueye is applicable to the system of Devecka in view of Herbst et al.as they both share characteristics and capabilities, namely, they are directed to social media matching services. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of social matching as disclosed by Devecka in view of Herbst et al. to include the visual association with a graphical representation of at least one interest-

With regards to claims 2 and 13, Devecka teaches:  (Fig. 10, paragraph [0140]-[0143]); 
presenting, within the dating interface of the social networking system, an activation control associated with a representation of an interest-based community (Fig. 10, paragraph [0140], “In the example shown, a user may initiate the clique generation process by interacting with the “New Friends” section 1002 within a “Make Some Cliques” tab, as shown in FIG. 10. In an embodiment, the dating network icon system may provide a searching tool 1004 which allows a user to indicate the one or more dating icons to be used to identify an existing dating-related clique or create a new dating clique.”; paragraph [0141], “In an embodiment, the user may elect to form a platonic or a ‘just friends’ singles clique that is not specifically tailored to identifying a dating or romantic connection. For example, the user may specify this setting by interacting with the “Just Friends Co-Ed” button or link 1006, shown in FIG. 10.”);
receiving, via the activation control, a request from the user to include the interest-based community in the set of interest-based communities of the social networking system (paragraph [0140], “FIG. 10 illustrates an exemplary interface of an icon-based dating network system displaying an exemplary “smart clique” user group identifier and creator tool, according to embodiments of the present invention. As shown in FIG. 10, the dating network icon system is configured to perform “smart clique” matching and grouping.”); and 
selecting the set of additional participants comprises including, based on receiving the request from the user via the activation control, members of the interest-based community who are also participants in the dating service in the set of additional participants in the dating service 

With regards to claim 4, Devecka teaches: 
obtaining, from the user, data representative of at least one desired user attribute for new user connections (paragraph [0145], “As described above, the dating network icon system maintains multiple dating profiles and associated candidate preference icons in an icon database. Each of the dating profiles includes various information that may be used to identify the dating profile during a search, the information including, but not limited to, the user-selected icons, associated icon data (e.g., secondary descriptors), and user preferences. In an embodiment, the dating profile information is used to compare multiple dating profiles, identify potential employment opportunities, and/or compare the dating profiles with search criteria provided by or to the dating network icon system.”); 
for each member of the interest-based community included in the set of interest-based communities, determining whether the additional participant shares the at least one desired user attribute (paragraph [0080], “As shown in FIG. 3, the dating profile 300 may include multiple icon categories or groups, such as, for example, the “About Me” icon category 306, the “My Preferences & Requirements” icon category 308, the “My Interests & Activities” icon category 310, the “Local Singles Groups” icon category 312, the “Top Romantic Spots” icon category 314, and the “My Music” category 316.”); and 


With regards to claims 5 and 15, Devecka teaches: 
receiving a user selection of an interest-based community included in the set of interest- based communities (paragraph [0010], “The dating network icon system is further configured to receive a selection of one or more icons from a user and generate a dating profile for the user based on the selected icon(s).”); 
determining that an additional participant included in the set of additional participants is a member of the interest-based community (paragraph [0016], “According to embodiments of the present invention, each of the multiple icons maintained by the dating network icon system are linked to search terms, tags, keywords, associations, compatibility associations, and/or user tags for use in matching users of the dating network icon system according to various matching methodologies.”); and 
presenting an element of a dating profile associated with the additional participant within the dating interface (paragraph [0017], “As a result, the dating network icon system enables new in-.

Claims 3, 10, 11, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Devecka in view of Herbst et al. and Gueye as applied to claims 1 and 12 above, and further in view of U.S. Patent Application Publication No. 2010/0070577 to Relyea et al.
With regards to claims 3 and 14, Devecka teaches selecting the set of additional participants in the dating service comprises, for each additional participant in the dating service who is also an additional member of at least one interest-based community included in the set of interest-based communities (paragraph [0076], “In an embodiment, a user may also determine compatibility and shared traits with a larger community or zone based on elements in their dating profile. These compatibility trends or comparison results may be posted to the members of a given community (e.g., a geographic community or an icon-based community).”), and that dating compatibility results may be interpretive and algorithm-based, wherein users may be matched based on various methods of compatibility theories derived from user profile data, for example, the users' birth sign compatibility (paragraph [0023]), but fails to explicitly teach a threshold level of compatibility.
However, Relyea et al. teaches a threshold level of compatibility, determining whether the user and the additional participant have at least a threshold level of compatibility within the dating service (paragraph [0080], “With such rules defined, social networking facility 580-1 may be 
at least one of: upon determining that the user and the additional participant have at least the threshold level of compatibility within the dating service, including the additional participant in the set of additional participants; or upon determining that the user and the additional participant do not have at least the threshold level of compatibility within the dating service, excluding the additional participant from the set of additional participants (paragraph [0081], “When social networking facility 580-1 detects the presence of another social networking facility (e.g., social networking facility 580-2) within the same geographic vicinity 620, social networking facility 580-1 may be configured to communicate with social networking facility 580-2 to determine whether user 230-2 matches the criteria defined by user 230-1.”; paragraph [0082], “If user 230-2 does not match the predefined criteria, social networking facility 580-1 may take no further action.”).
This part of Relyea et al. is applicable to the system of Devecka in view of Herbst et al. and Gueye as they both share characteristics and capabilities, namely, they are directed to social media matching services. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of social matching as disclosed by Devecka in view of Herbst et al. and Gueye to include the threshold of compatibility as taught by Relyea et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Devecka in view of Herbst et al. and Gueye in order to provide a limit on matches being made by the system (see paragraph [0079] of Relyea et al.).

With regards to claims 10 and 19, Devecka teaches a profile that stores dating status changes (paragraph [0021], “In another embodiment, only the user who created the dating profile may view 
However, Relyea et al. teaches presenting a match pause control within at least one of: the dating interface; or an application management interface (paragraph [0083], “In some examples, social networking facility 580-1 may be configured to create a log of the potential match for access by the user 230-1 at a later time. For example, the user 230-1 may currently be in a relationship and not interested in dating other people”); and 
receiving, via the match pause control, a match pause request via the match pause control (paragraph [0083], “For example, the user 230-1 may currently be in a relationship and not interested in dating other people. However, social networking facility 580-1 may maintain a log of all potential matches that it detects, and the user 230-1 may access these potential matches when he breaks up and becomes interested in dating other people again.”); and 
excluding dating information associated with a part of the set of additional participants from the dating interface in response to receiving the match pause request (paragraph [0083], “However, social networking facility 580-1 may maintain a log of all potential matches that it detects, and the user 230-1 may access these potential matches when he breaks up and becomes interested in dating other people again.”). 
This part of Relyea et al. is applicable to the system of Devecka in view of Herbst et al. and Gueye as they both share characteristics and capabilities, namely, they are directed to social media matching services. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of social matching as disclosed by Devecka in view of Herbst et al. and Gueye to include the threshold of compatibility as taught by Relyea et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have 

With regards to claim 11, Devecka teaches determining whether the user is engaged in a conversation via a messaging interface of the dating service with an additional participant included in the set of additional participants (paragraph [0153], “In block 1160, the dating network icon system may transmit a communication, (e.g., e-mail, chat request) or an invitation (e.g., an icon-based invitation, an event-specific invitation), a general connection request, a virtual gesture, (e.g., a request from a user to connect with another user), or an abbreviated profile, profile, or profile category from the user viewing the search results (i.e., the searcher) to one or more of the users identified in the search results.”); at least one of: upon determining that the user is engaged in the conversation via the messaging interface of the dating service with the additional participant, including the additional participant in a set of conversation partners associated with the user; or upon determining that the user has not engaged in the conversation with the additional participant, including the additional participant in a set of potential matches associated with the user (paragraph [0153], “In block 1150, the formatted search results are provided to the first user. Following provisioning of the search results to the user, the dating network icon system may perform various actions associated with the search results based on instructions received from the user, in block 1160. In an embodiment, in block 1160, the first user may view a full dating profile of any of the dating profiles identified in the search results displaying highlights or other indicators of matching or compatible icon profile elements on the candidate's profile page (e.g., by touching or clicking on the desired dating profile).”); and presenting, within the messaging interface of the dating service, dating information associated with the set of conversation partners associated with the user (paragraph [0153], “In addition, in block 1160, the dating network icon system is configured to perform actions on behalf 
However, Relyea et al. teaches excluding dating information associated with the set of potential matches from the dating interface (paragraph [0083], “For example, the user 230-1 may currently be in a relationship and not interested in dating other people. However, social networking facility 580-1 may maintain a log of all potential matches that it detects, and the user 230-1 may access these potential matches when he breaks up and becomes interested in dating other people again.”). This part of Relyea et al. is applicable to the system of Devecka in view of Herbst et al. and Gueye as they both share characteristics and capabilities, namely, they are directed to social media matching services. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of social matching as disclosed by Devecka in view of Herbst et al. and Gueye to include the threshold of compatibility as taught by Relyea et al. .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Devecka in view of Herbst et al. and Gueye as applied to claim 5 above, and further in view of WC.CSS Accordions by www.w3schools.com.
With regards to claim 6, Devecka teaches a plurality of API interface elements including dropdown elements, popup window elements, and scrollable toolbars.  Devecka teaches the representation of the set of interest-based communities comprises …. (paragraph [0009], “A system and method are presented for enabling a user to create a customizable icon-based singles, singles friendships and dating, herein referred to as a “dating” profile representing the user's personal information, professional information, physical attributes, personality traits, interests, and/or activities and utilize the icon-based dating profile to identify and connect with other potentially single or romantically-compatible users in a dating network environment. In an embodiment, the format and content of an icon-based dating profile may be generated and customized based on one or more genres of the dating network selected by a user.”): 
corresponds to a different interest-based community included in the set of interest-based communities; and is associated with an expansion control (paragraph [0014], “According to embodiments of the present invention, the secondary descriptor may be a “secondary” icon associated with a primary icon (e.g., a primary icon representing an “athlete” dating profile element may have associated therewith a secondary icon representing a “runner”, a “basketball player”, or a “yoga practitioner”), a text-based description, a requirement, a preference, a rating, or any other expression which enriches, augments, and/or expands on a user-selected icon.”; paragraph [0100], 
receiving the user selection of the interest-based community included in the set of interest-based communities comprises receiving a user selection of the expansion control (paragraph [0100], “For example, an expansion of an icon associated with an activity may include second descriptors such as a next available date or typical date preference for participating in the activity.”); and 
presenting the element of the dating profile associated with the additional participant within the dating interface comprises presenting the element of the dating profile (paragraph [0100], “For example, an expansion of an icon associated with an activity may include second descriptors such as a next available date or typical date preference for participating in the activity.”), but does not explicitly teach accordion containers. However, WC.CSS Accordions teaches the use of accordion containers and labels, such that an accordion container user interface element comprising a set of accordion label entries, wherein each accordion label entry included in the set of accordion label entries, an expansion control associated with the accordion label entry included in the set of accordion label entries, and presenting the element within an accordion content element associated with the accordion label entry. 
This part of WC.CSS Accordions is applicable to the system of Devecka in view of Herbst et al. and Gueye as they both share characteristics and capabilities, namely, they are directed to visually presenting user data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of social matching as disclosed by Devecka in view of Herbst et al. and Gueye to include the accordions as taught by WC.CSS Accordions. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Devecka in view of Herbst et al. and Gueye in order to .

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Devecka in view of Herbst et al. and Gueye as applied to claims 5 and 16 above, and further in view of U.S. Patent Application Publication No. 2006/0287878 to Wadhwa et al. 
With regards to claims 7 and 16, Devecka teaches an integrated icon activity based services network that may promote and enhance the formation of friendships among all singles as a community type (paragraph [0007]), but does not explicitly teach a conversation starter representative of a mutual friend.  However, Wadhwa et al. teaches identifying at least one mutual friend of the user and the additional participant within the social networking system (paragraph [0095], “Additional applications are provided for enabling members to rate intermediaries and/or coaches, enabling online events to be hosted, and enabling members, intermediaries and/or coaches to search participant profiles stored on the database in accordance with at least one specified characteristic parameter.”); and the element of the dating profile comprises a conversation starter element representative of the at least one mutual friend (paragraph [0095], “Additional applications are provided for enabling members to rate intermediaries and/or coaches, enabling online events to be hosted, and enabling members, intermediaries and/or coaches to search participant profiles stored on the database in accordance with at least one specified characteristic parameter.”; paragraph [0096], “In a typical scenario, an intermediary would search the database on behalf of a participant, and upon finding one or more potential matches, initiate an introduction of the participant to the identified potential match. Alternatively, the intermediary could be contacted by a participant regarding a specific potential match to whom the participant desires introduction. In this case, the 
This part of Wadhwa et al. is applicable to the system of Devecka in in view of Herbst et al. and Gueye as they both share characteristics and capabilities, namely, they are directed to social media matching services. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of social matching as disclosed by Devecka in view of Herbst et al. and Gueye to include the intermediary matching as taught by Wadhwa et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Devecka in view of Herbst et al. and Gueye in order to create matches based on the advice of people who know you (see paragraph [0095]-[0097] of Wadhwa et al.).

Claims 8, 9, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Devecka in view of Herbst et al. and Gueye as applied to claims 1 and 12 above, and further in view of U.S. Patent Application Publication No. 2015/0213091 to Laight et al. 
With regards to claims 8 and 17, Devecka teaches invitations to connections but does not clearly teach revisiting declined invitations.  However, Laight et al. teaches an interface for reexamining declined matches (paragraphs [0084] and [0096]-[0099]).  In particular, Laight et al. teaches:
identifying a set of declined participants associated with the user in the dating service, wherein each declined participant in the set of declined participants comprises a participant in the dating service that the user has declined to participate with in a dating connection (paragraph [0084], “A second chances feature and button 402 is shown in FIG. 9 and displays 802 the last five profiles that the user has dismissed.”); 

receiving a user selection of the reexamination control (paragraph [0084], “This allows the primary user to revisit the dismissed secondary user profiles and remake the decision as to whether they like the profile or not.”); and 
presenting, within the dating interface in response to receiving the user selection of the reexamination control, dating information associated with the set of declined participants associated with the user in the dating service (paragraph [0085], “The user can also see a list of secondary users (ones they haven't already seen) that have liked the primary users profile 405. From this list (FIG. 8) the user can quickly look at secondary users profile (if they haven't already viewed this secondary profile) by tapping on the profiles name (item 701).”).
This part of Laight et al. is applicable to the system of Devecka in view of Herbst et al. and Gueye as they both share characteristics and capabilities, namely, they are directed to social media matching services. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of social matching as disclosed by Devecka in view of Herbst et al. and Gueye to include the matching reexamination as taught by Laight et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Devecka in view of Herbst et al. and Gueye in order to allow uses to revisit their previous decisions (see paragraph [0084 and ][0095]-[0097] of Laight et al.).


a declination control associated with an additional participant included in the set of additional participants, wherein the declination control is selectable by the user to indicate that the user declines to participate in a dating connection with the additional participant (paragraph [0079], “If such a mutual positive profile response is present, a mutual match is obtained. Once the user has either dismissed a secondary user or liked/matched the secondary user a new secondary profile will be presented to the user based on the ranking.”); and 
identifying the set of declined participants associated with the user in the dating service comprises: 
receiving, via the declination control, an indication that the user declines to participate in the dating connection with the additional participant (paragraph [0079], “If such a mutual positive profile response is present, a mutual match is obtained. Once the user has either dismissed a secondary user or liked/matched the secondary user a new secondary profile will be presented to the user based on the ranking.”); and 
including the additional participant in the set of declined participants associated with the user (paragraph [0084], “A second chances feature and button 402 is shown in FIG. 9 and displays 802 the last five profiles that the user has dismissed. This allows the primary user to revisit the dismissed secondary user profiles and remake the decision as to whether they like the profile or not.”).
This part of Laight et al. is applicable to the system of Devecka in view of Herbst et al. and Gueye as they both share characteristics and capabilities, namely, they are directed to social media .
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2014/0317189 to PEDRAZA discusses an online dating system in which users of the system maintain profiles listing friends, and in which only other users within a specified degree of relationship within a given user's social network can view the user profile of that given user
U.S. Patent Application Publication No. 2006/0287878 to Wadhwa et al. discusses a system facilitating an online collaborative community for individuals to meet each other with the assistance of third party intermediaries or matchmakers, including providing separate services for several different ethnic or age groups and groups of people with specific hobbies or interests. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Schneider whose telephone number is (571)270-7120.  The examiner can normally be reached on Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.D.S./Examiner, Art Unit 3629   

/SANGEETA BAHL/Primary Examiner, Art Unit 3629